Citation Nr: 1213568	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  The Veteran also served in the Air National Guard and the Air Force Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO decision, which denied claims for service connection for bilateral hearing loss and tinnitus.

In March 2009, a local hearing was held before a Decision Review Officer at the Indianapolis, Indiana, RO.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As noted above, the Veteran served on active duty from August 1976 to August 1980.  The Veteran also served in the Air National Guard and the Air Force Reserve.  While the claims file contains significant service treatment records from the Veteran's service in the Air National Guard and the Air Force Reserve, the claims file does not appear to contain service treatment records from the Veteran's period of active duty service from August 1976 to August 1980.  As such, the Board finds that these claims must be remanded in order to obtain the Veteran's service treatment records for the period of August 1976 to August 1980, and to ensure that all service treatment records from his service in the Air National Guard and the Reserves have been associated with the claims file.
If, and only if, new service treatment records are obtained, the Veteran should be afforded a new VA examination for the proper assessment of his claims for service connection for tinnitus and hearing loss.  38 U.S.C.A. § 5103A (West 2002).  Specifically, the Veteran should be scheduled for a VA examination to determine whether he has a current diagnosis of tinnitus or bilateral hearing loss that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's active duty service treatment records, to specifically include his active duty service treatment records for the period of August 1976 to August 1980.

2. Ensure that all available service treatment records from the Veteran's service in the Air National Guard and the Reserves are associated with the claims file.

3. If, and only if, new service treatment records are obtained, schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hearing loss and tinnitus.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hearing loss of either ear or tinnitus.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus was caused or aggravated by his military service, to include his 2003 head injury.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


